Citation Nr: 0404176	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03- 09 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for bilateral pes planus.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the feet associated with 
bilateral pes planus.

3.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1973 to March 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  The RO granted service connection for 
bilateral pes planus and assigned a 30 percent evaluation 
effective April 9, 2001.  The RO also granted service 
connection for degenerative joint disease of the feet with a 
10 percent evaluation effective August 7, 2002.  The RO 
denied entitlement to a TDIU.

In the December 2002 notice of disagreement (NOD), aside from 
disagreeing with the denial of entitlement to a TDIU, the 
veteran disagreed with the ratings assigned for bilateral pes 
planus and degenerative joint disease of the feet.  As such, 
the severity of the disabilities at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be REMANDED to the Veterans Benefits 
Administration via the Appeals Management Center (VBA AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

These claims must be afforded expeditious treatment by the 
Veteran Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO issued a VCAA development letter in February 2002.  
However, the letter was in connection with the veteran's 
initial request for service connection.  It was not sent in 
reference to the increased rating claims or the request for 
entitlement to a TDIU.  Therefore, it is not compliant with 
the directives of the VCAA.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (CAVC) have mandated that VA ensure strict compliance 
with the provisions of the VCAA. See, e.g., Quartuccio, supra 
("Both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  In the instant case, the veteran has 
not been provided adequate notice of the VCAA as mandated by 
CAVC.  

While the veteran was provided the legal criteria necessary 
in order to establish entitlement to an increased rating and 
a TDIU, the RO failed to notify the veteran of any 
information or evidence needed to substantiate his claims in 
their current posture and what evidence VA had already 
obtained.  Upon remand, the VBA AMC must notify the veteran 
of the applicable provisions of the VCAA, including what 
evidence is needed to support the increased rating claims and 
the TDIU claim, what evidence VA will develop, and what 
evidence the veteran must furnish.  See Quartuccio, supra.   


A review of the claims folders indicates that the veteran is 
a recipient of Social Security Disability benefits.  He has 
informed various medical providers that he was receiving the 
aforementioned benefits, as well as listing the income from 
such benefits on various VA forms.  

While the RO verified the amount of disability benefits 
received by the veteran, it does not appear from the claims 
folders that attempts were made to secure the associated 
administrative determination or any underlying treatment 
records utilized in reaching the said determination.  

Pursuant to 38 U.S.C.A. § 5103A(a)(3), VA shall assist in 
obtaining relevant records held by a Federal department or 
agency that the veteran has adequately identified.  The Board 
finds that the veteran has adequately identified relevant 
records to his claims, and they should be obtained upon 
remand. 

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.   

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio, supra.  A 
record of his notification must be 
incorporated into the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for bilateral pes planus and 
degenerative joint disease of the feet 
since service.  All responses to the 
request for records, to include negative 
responses, should be associated with the 
veteran's claims folders.

He should be requested to complete and 
return the appropriate release forms so 
that VBA AMC can obtain any identified 
evidence.  Attempts to obtain the 
identified treatment records should 
include a follow-up request if a response 
to the initial request is not received. 
38 C.F.R. § 3.159(c)(1).  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims 
file.  




4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified generally at 38 U.S.C.A. 
§ 5103A(b)(2)).

5.  VBA AMC should obtain all records 
from the Social Security Administration, 
to include all awards of disability 
benefits and any underlying records used 
in reaching the determination.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.S. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, including 
scheduling of examination if warranted, 
the VBA AMC should readjudicate the 
claims of entitlement to: an initial 
rating in excess of 30 percent for 
bilateral pes planus; an initial rating 
in excess of 10 percent for degenerative 
joint disease of the feet associated with 
bilateral pes planus; and a TDIU.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for increased 
evaluations and a TDIU, and may result in their denial.  
38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


